—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated September 30, 1997, which granted the plaintiffs motion pursuant to CPLR 3126 to strike his answer.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiffs motion to strike the defendant’s answer since the defendant had disappeared or made himself unavailable for scheduled examinations before trial (see, Cavallino v Sonsky, 251 AD2d 361; Dash v DK Tr., 239 AD2d 313; Rowe v Lee Gee Sook, 224 AD2d 404; Boera v Batz, 236 AD2d 349; Spataro v Ervin, 186 AD2d 793). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.